Title: Notes on Outstanding Debts, [before 5 August 1812]
From: Jefferson, Thomas
To: 


          before 5 Aug. 1812 
          
            
              
               Wickham for Hanbury 140.85 – 22 D. 44 Liv’s costs suit 
            
            
              ✓
               Garth J. W. 208 £–4 + int. Oct. 2. + 100 D. for Salmons?
            
            
              ✓
               Vest. mule. 55.D
            
            
              ✓
              T. Jefferson. corn 86 B.–3⅛ b 173.25
            
            
              ✓
               Dawson 18–21 18.21
              )
              + 13 B–3⅞ b corn @ 2 D =
              {
              176.92
            
            
              ✓
              do for Cradock 15
              173.55
            
            
              ✓
               Turner for Salmons 25?
            
            
              
              Higginbotham
            
            
              
              Galt for Salmons 23.125
            
            
              
              fire insurance Brown 
            
            
              
               Latrobe glass.
            
            
              
              Anderson Rowe for store house 35.D
            
            
              ✓
               E. Bacon 75 D
            
            
              ✓
              bank for Gilmer, McGruder & Th:J. 150
            
            
              ✓
               Ezra Sargeant 21.50
            
            
              ✓
               Jones 200.
            
            
              ✓
              M. Dawson for Cradoc. 3.33 + for corn = 72.91
            
            
            
              ✓
               Dangerfield John. 20.
            
            
              
               Cochran
            
            
              
               Clifton Rodes for cows. 71.32
            
            
              
               Darmsdatt Joseph 83.35
            
          
        